Name: Council Regulation (EEC) No 3431/84 of 4 December 1984 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/81 for the 1985 fishing year
 Type: Regulation
 Subject Matter: marketing;  consumption;  fisheries;  prices
 Date Published: nan

 7. 12 . 84 Official Journal of the European Communities No L 318/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3431/84 of 4 December 1984 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/81 for the 1985 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A) and (D) to that Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers ' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand pros ­ pects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred to above involves for the 1985 fishing year an increase for certain products and the stabilization of prices for others compared with prices applicable during the current fishing year ; Whereas, in the absence of certain information concerning price trends for each fishery product with given commercial characteristics, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices now current, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1985 for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1984. For the Council The President P. O'TOOLE (') OJ No L 379, 31 . 12 . 1981 , p. 1 No L 318/2 Official Journal of the European Communities 7 . 12 . 84 ANNEX (ECU/tonne Commerciai specifications (') Species Size Presentation Guide priceFreshness category Extra, A Extra Extra Extra, A Extra, A 1 3 3 2 1 1 . Herrings 2. Sardines (Sardina pilchardus) : (a ) Atlantic (b) Mediterranean 3 . Dogfish (Squalus acanthias) 4 . Dogfish (Scyliorhinus spp) 5 . Redfish (Sebastes spp) 6 . Cod A A or A A or A 336 537 441 , 844 814 821 1 116 624 827 761 876 280 572 7 . Saithe Whole fish Whole fish Whole fish Whole fish Gutted fish with head Whole fish Gutted fish with head Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Whole fish Whole fish Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Simply boiled in water A or A 2 2 3 2 3 2 3 2 3 1 , 2 1 2 2 2 3 8 . Haddock 9 . Whiting 10 . Ling 1 1 . Mackerel 12 . Anchovies 13 . Plaice A or A Extra, A Extra or A Extra A or A 7441 January to 30 April 1985 1 May to 31 December 1985 1 015 14 . Hake (Merluccius merluccius) 15 . Shrimps of the genus Crangon crangon A A 2 1 2 385 1 485 (') The freshness categories , sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/ 81 .